IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 18, 2012
                                      No. 11-50984
                                    c/w No. 11-50985                       Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE SANTOS DELCI-CRUZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:09-CR-1068-1
                             USDC No. 2:11-CR-175-1


Before CLEMENT, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jose Santos Delci-Cruz pleaded guilty to one count of illegal reentry into
the United States, and the district court imposed a within-guidelines sentence
of 25 months in prison and a three-year term of supervised release. The district
court also revoked the term of supervised release imposed upon Delci-Cruz for




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 11-50984
                                c/w No. 11-50985

a prior offense and sentenced him to serve 10 months in prison, to run
consecutively to the 25-month sentence, for a total of 35 months in prison.
      Now, Delci-Cruz argues that his sentence is unreasonable because it
exceeds that necessary to reach the goals of 18 U.S.C. § 3553(a). He contends
that imposing his revocation sentence to run consecutively to his illegal reentry
sentence was more than needed to punish his revocation violation, which he
characterizes as a breach of the court’s trust, given that he is uneducated, had
a difficult childhood, and is trying to support his children.
      Because Delci-Cruz did not object to the reasonableness of his sentence in
the district court, the plain error standard of review applies to this claim. See
United States v. Davis, 602 F.3d 643, 646-47 (5th Cir. 2010). To receive relief
under this standard, one must show a forfeited error that is clear or obvious and
that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, this court has the discretion to correct the
error but will do so only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id. Delci-Cruz has not made the requisite
showing.
      Our review of the record shows that the district court was aware of the
factors that Delci-Cruz now argues merit a lesser sentence but, unlike Delci-
Cruz, did not believe that these factors merited concurrent, rather than
consecutive, sentences. Delci-Cruz’s arguments to this court are, at their heart,
a simple disagreement with the propriety of the district court’s weighing of the
pertinent sentencing factors. This does not show error in connection with his
sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The
judgments of the district court are AFFIRMED.




                                         2